DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Allowable Subject Matter
Claims 1, 4-5, 7, 10-11, 13, and 16-17 are allowed.

Regarding claim 1, the prior art Vogel (US 2013/0080210) discloses a method for identifying a pattern of a load cycle (see paragraphs 0020 and 0023: identifies a pattern in an energy consumption data over a course of a period of time such as a day, i.e. load cycle of the energy consumption), comprising:

generating a curve of the daily load of the system according to the statistics on the daily load of the system (see paragraphs 0020 and 0023: cluster of value days, a value day is represented by a curve having a shape determined by plurality of time/energy consumption value pairs); and
acquiring a result of clustering curves of loads of typical days by a k-mean clustering algorithm using the curve of the daily load of the system (see paragraphs 0020 and 0023: k-means clustering algorithm is used to identify the pattern of the consumption values over a day period, i.e. daily load);
identifying a pattern of a load cycle according to the result of clustering the curves of the loads of the typical days (see paragraphs 0020 and 0023: k-means clustering algorithm is used to identify the pattern of the consumption values over a day period, i.e. daily load).

Paparrizos (k-Shape: Efficient and Accurate Clustering of Time Series) discloses a clustering algorithm that includes wherein the clustering algorithm includes applying shape-based time sequence clustering analysis (see Abstract, page 2 left column second paragraph, and pages 5-6 section 3.1: discloses a k-shape clustering algorithm for identifying time-series shape similarity). 

 discloses wherein the generating a curve of the daily load of the system comprises acquiring a curve of a load for 24 hours of the system by accumulating a curve of a load for 24 hours consumed by each smart meter user in an area or the system (see Fig. 12 and paragraphs 0017 and 0043); and 
wherein the curve of the daily load of the system describes variation of the load over time within a day (see Fig. 12 and paragraph 0027), wherein the curve of the daily load varies depending on a workday, a weekend, or a holiday of a season in a region, and wherein a curve of a load of a typical day in a typical season can be a curve of a load of a typical day and a typical curve of a continued daily load (see Fig. 12 and paragraph 0027). 

Rada (US 2011/0251807) discloses wherein the smart meter data comprise active power, reactive power, a voltage, a current, and a power factor (see paragraphs 0024 and 0027: discuss the listed power supply parameters), wherein the load is an active power reading (see claims 1, 6, and 7: load signature may comprise active power). 

	Flath (Cluster Analysis of SmartMetering Data) discloses classifying a customer’s profile into typical days using cluster analysis (see Abstract and Fig. 2). 

	Uenishi discloses a method of acquiring a similar day for power consumption patterns based upon weather and temperature without clustering (see paragraph 0055). 



	However the prior art fails to disclose the claimed combination of the above discussed limitation further comprising wherein the performing load prediction according to the result of clustering the curves of the loads of the typical days comprises: searching for a similar day in history according to a factor, grouping or clustering by the shape-based time sequence clustering analysis, and a curve of the daily load in a historical year, and estimating a curve of a load of the system for a day to be predicted according to a curve of the load for the similar day in history, a curve of the load for recent days, and weather forecast data, 
wherein the factor comprises at least one of a type of a date, a period of time for central heating, a temperature, or a rainfall.
	
	In particular, the prior art does not disclose wherein the claimed clustering is used to identify a similar day in history in combination with the claimed factor and curve of the daily load in a historical year, the utilizing the load curve from the identified day in history, in conjunction with the a single curve of load representative of recent days, and a weather forecast when predicting a daily load of the system, in combination with the all the other claimed limitations. 

	Independent claims 7 and 13 are allowed for the same reasoning’s provided above for independent claim 1. 
	Dependent claims 4-5, 10-11, and 16-17 are allowable due to their dependency upon the previously discussed allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865